Name: 96/500/EC: Commission Decision of 22 July 1996 laying down the animal health requirements and the certification or official declaration for the import of game trophies of birds and ungulates not having undergone a complete taxidermy treatment from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: social affairs;  tariff policy;  animal product;  health;  cooperation policy;  trade
 Date Published: 1996-08-13

 Avis juridique important|31996D050096/500/EC: Commission Decision of 22 July 1996 laying down the animal health requirements and the certification or official declaration for the import of game trophies of birds and ungulates not having undergone a complete taxidermy treatment from third countries (Text with EEA relevance) Official Journal L 203 , 13/08/1996 P. 0013 - 0017COMMISSION DECISION of 22 July 1996 laying down the animal health requirements and the certification or official declaration for the import of game trophies of birds and ungulates not having undergone a complete taxidermy treatment from third countries (Text with EEA relevance) (96/500/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A, Chapter 1 to Directive 89/662/EEC and as regards pathogens, to Directive 90/425/EEC (1) as last amended by Commission Decision 96/405/EC (2), and in particular Article 10 (2) c and (3) thereof,Whereas Annex 1 Chapter 13 of the abovementioned Directive, as amended by Commission Decision 94/466/EC (3), establishes the conditions for the import of game trophies,Whereas the animal health conditions and certification must be laid down in order to guarantee that the conditions for the import of the game trophies of birds and ungulates, not having undergone a complete taxidermy treatment, are insured;Whereas considering that a new certification regime is established, a period of time should be provided for its implementation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall authorize the importation of treated game trophies from birds and ungulates, being solely bones, horns, hooves, claws, antlers, teeth, hides or skins, from third countries only if:- they are accompanied by a certificate/document as laid down in Annex A to this Decision, and- in the case of dry-salted or wet-salted skins transported by ship, the skins have been salted a minimum of 14 days before importation.2. Member States shall authorize the importation of game trophies from birds and ungulates consisting of entire anatomical parts, not having been treated in any way, from third countries appearing on the list of Commission Decision 94/86/EC (4) from which the importation of all categories of fresh meat of the corresponding species is authorized if they are accompanied by a veterinary certificate as laid down in Annex B to this Decision.3. The certificate shall consist of one sheet and shall be completed in at least one official language of the Member State carrying out the import control.Article 2 This Decision shall apply form 1 January 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 22 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 165, 4. 7. 1996, p. 40.(3) OJ No L 190, 26. 7. 1994, p. 26.(4) OJ No L 44, 17. 2. 1994, p. 33.ANNEX A >START OF GRAPHIC>CERTIFICATE/DOCUMENTfor treated game trophies of birds and ungulates, being solely bones, horns, hooves, claws, antlers, teeth, hides or skins, for dispatch to the European CommunityNote for the importer: This certificate/document is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post.Country of destination: Reference number of the certificate/document: Exporting country: Competent authority: Certifying authority: I. Identification of game trophiesGame trophies of: (species)Nature of the game trophies: - solely bones, horns, hooves, claws, antlers, teeth (1) - solely hides or skins (1): Nature of packaging: - number of parts or packages: Reference number of Cites certificate (1): II. Destination of the game trophiesThe game trophies will be sentfrom: (place of loading)to: (country of destination)with the following means of transport: Number of the seal (2): Name and address of consignor: Name and address of consignee: III. AttestationThe undersigned official certifies that:the game trophies above:(a) have been packaged, immediately after treatment, without being in contact with other products of animals origin likely to contaminate them, in individual, transparent and closed packages so as to avoid any subsequent contamination;(b) in the case of game trophies consisting solely of hide or skin (1) have been:- dried (1),- dry-salted or wet-salted for a minimum of 14 days before dispatch (1),- dry-salted or wet-salted on the following date ........... and, according to the declaration of the transporter, the hides and skins will be transported by ship and the duration of transport will be such that they will have undergone a minimum of 14 days of salting before they reach the EC border inspection post (1);(1) Delete as appropriate.(2) Optional.(c) in the case of game trophies consisting solely of bone, horns, hooves, claws, antlers or teeth (1):- have been immersed in boiling water for an appropriate time so as to ensure that any matter other than bone, horns, hooves, claws, antlers or teeth is removed,- have been disinfected with a product authorized by the competent authority in the country of dispatch, in particular with hydrogen peroxide where parts consisting of bone are concerned.Done at ,(place) on (date) (signature of the official) (2)Stamp (2) (name, title and qualification in capital letters)(1) Delete as appropriate.(2) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX B >START OF GRAPHIC>VETERINARY CERTIFICATEfor game trophies of birds and ungulates consisting of entire anatomical parts not having been treated intended for dispatch to the European CommunityNote for the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post.Country of destination: Reference number of the official certificate: Exporting country: Competent authority: Certifying authority: I. Identification of game trophiesGame trophies of: (species)Nature of packaging: Number of parts or packages: Reference number of Cites certificate (1): II. Destination of the game trophiesThe game trophies will be sentfrom (place of loading)to: (country of destination)with following means of transport: Number of the seal (2): Name and address of consignor: Name and address of consignee: III. Health informationI, the undersigned, official veterinarian, certify that:1. With respect to game trophies of cloven hoofed animals excluding swine (1)(a) ,(exporting country) region has been freefrom foot-and-mouth disease and rinderpest for the previous 12 months, and during the same period, no vaccination against any of these diseases has taken place.(b) The game trophies described above:- were obtained from animals which were killed in the territory of (exporting country)in the region authorized for export of fresh meat of the corresponding susceptible domestic species, where during the last 60 days there have been no animal health restrictions because of outbreaks of disease to which the game animals are susceptible;- originated from animals that were killed at least 20 km distance from the borders of another third country or part of a third country not authorized to export untreated game trophies of cloven hoofed animals other than swine to the Community.(1) Delete as appropriate.(2) Optional.2. With respect to game trophies of wild swine (1):(a) (exporting country) during the last 12 months was free from classical swinefever, African swine fever, swine vesicular disease, foot-and-mouth disease and porcine enteroviral encephalmyelitis (Teschen disease) and that no vaccinations have been carried out against any of these diseases during the last 12 months.(b) The game trophies described above:- were obtained from animals that were killed in the territory of (exporting country)authorized for export of fresh meat of the corresponding susceptible domestic species, where during the last 60 days there have been no animal health restrictions for diseases to which swine are susceptible;- originated from animals that were killed at least 20 km distance from the borders of another third country or part of a third country not authorized to export untreated game trophies of wild swine to the Community.3. With respect to game trophies of solipeds (1):- the game trophies described above were obtained from wild solipeds that were killed in the territory of (exporting country)4. With respect to game trophies of game birds (1)(a) ,(exporting country) region is free from avian influenza and Newcastle disease;(b) The game trophies described above were obtained from wild game birds that were killed in the territory of ,(exporting country) region where during the last 30 days there have been no animal health restrictions because of outbreaks of disease to which the wild birds are susceptible.5. The game trophies described above have been packaged without being in contact with other products of animal origin likely to contaminate them, in individual, transparent and closed packages so as to avoid any subsequent contamination.Done at ,(place) on (date) (signature of the official veterinarian) (2)Stamp (2) (name, title and qualifications in capital letters)(1) Delete as appropriate.(2) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>